

Exhibit 10.17


Summary of Certain Compensation for
Directors of Park National Corporation


Annual Retainers and Meeting Fees
Annual Retainers Payable in Common Shares
Each director of Park National Corporation (“Park”) who is not an employee of
Park or one of Park’s subsidiaries (a “non-employee director”) receives, on the
date of the regular meeting of the Park Board of Directors held during the
fourth fiscal quarter, an annual retainer in the form of common shares awarded
under the 2017 Long-Term Incentive Plan for Non-Employee Directors. The number
of common shares awarded as the annual retainer for the fiscal year ended
December 31, 2019 (the “2019 fiscal year”) was 300 common shares. These common
shares were delivered on the date of the regular meeting of the Park Board of
Directors held October 28, 2019. The number of common shares to be awarded with
respect to the fiscal year ended December 31, 2020 (the "2020 fiscal year") will
be the same as that awarded for the 2019 fiscal year.
Each non-employee director of Park also serves on either the board of directors
of The Park National Bank (“Park National Bank”) or the advisory board of
directors of one of the divisions of Park National Bank, and receives, on the
date of the regular meeting of the Park Board of Directors held during the
fourth fiscal quarter, an annual retainer in the form of: (a) 150 common shares
for members of the board of directors of Park National Bank; and (b) 100 common
shares for members of the advisory board of directors of a division of Park
National Bank. These common shares were also delivered on October 28, 2019. The
number of common shares to be awarded with respect to the 2020 fiscal year will
be the same as that awarded for the 2019 fiscal year.
Cash Compensation
The following table sets forth the cash compensation paid by Park to Park’s
non-employee directors for the 2019 fiscal year. Park's non-employee directors
will receive the same cash compensation for the 2020 fiscal year.
Meeting Fees:
Each meeting of Board of Directors attended (1)
$1,200  Each meeting of Executive Committee attended$900  Each meeting of Audit
Committee attended$900  Each meeting of each other Board Committee
attended$750  
Annual Retainers: (2)
Annual Retainer for Committee Chairs:Audit Committee$10,000  Compensation
Committee$7,000  Nominating and Corporate Governance Committee$7,000  Risk
Committee$7,000  Annual Retainer for Other Committee Members:Executive
Committee$5,000  Audit Committee$5,000  Compensation Committee$3,500  Nominating
and Corporate Governance Committee$3,500  Risk Committee$3,500  Lead Director
Additional Annual Retainer$15,000  

_________________________





--------------------------------------------------------------------------------



(1) If the date of a meeting of the full Park Board of Directors is changed from
that provided for by resolution of the Park Board of Directors and a Park
non-employee director is not able to attend the rescheduled meeting, he or she
receives the meeting fee as though he or she attended the meeting.
(2) The annual retainers are paid on the date of the Annual Meeting of
Shareholders held during the fiscal year. Only those individuals continuing to
serve as non-employee directors immediately following the annual meeting of Park
shareholders receive the annual retainers applicable to the positions they hold.
Each non-employee of Park also serves on either the board of directors of Park
National Bank or the advisory board of directors of one of the divisions of Park
National Bank and, in some cases, receives a specified amount of cash for such
service as well as fees for attendance at meetings of the board of directors of
Park National Bank or the advisory board of directors of the applicable division
of Park National Bank (and committees of the respective boards).
In addition to the annual retainers and meeting fees discussed above,
non-employee directors also receive reimbursement of all reasonable travel and
other expenses of attending board and committee meetings.
David L. Trautman, Matthew R. Miller and C. Daniel DeLawder receive no
compensation for: (i) serving as a member of the Park Board of Directors;
(ii) serving as a member of the board of directors of Park National Bank; or
(iii) serving as a member of any committee of the respective boards of directors
of Park and Park National Bank.









